DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 4/29/2022.
Claims 1, 10 and 15 have been amended.
Claims 1-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2000 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In view of amendments to claims 1-4, 6-9 and 11-14, the prior art rejection of claims 1-20 has been withdrawn.  

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method for secure out-of-band symmetric encryption key delivery (see paragraph 0004 of the Applicant’s specification).
The closest prior art of record, Hughes (US 20130083926) teaches “innovations for quantum key management harness quantum communications to form a cryptography system within a public key infrastructure framework” (see Abstract).  In addition, Su (US 20190260581) teaches “a centralized controller obtains Z service requests, globally determines, based on an identifier of a source service node and an identifier of a destination service node that are corresponding to each of the Z service requests, a quantum key consumption parameter, and topology information of key nodes in the centralized management and control network, globally optimal key relay instructions corresponding to G service requests, and further delivers the key relay instructions corresponding to the G service requests to key nodes corresponding to the key relay instructions, so that the key nodes perform quantum key relay based on the key relay instructions, to generate a shared quantum key between the source key node and the destination key node” (see Abstract).  In addition, Cao (NPL U) teaches “Quantum key distribution (QKD) uses the laws of quantum mechanics to distribute secret keys with information-theoretic security” (see Abstract). 
However, the closest prior art of record fails to anticipate or render obvious the recited features of “receiving, at a first trusted node in a network, a request from a first one of a pair of user devices to deliver symmetric encryption keys to the pair of user devices, the request to be interpreted by the first trusted node as an instruction to generate the symmetric encryption keys in response to receiving the request, deliver one of the symmetric encryption keys to a second one of the pair of user devices in response to receiving the request, confirm delivery of the one of the symmetric encryption keys to the second one of the pair of user devices, and after confirming such delivery in response to receiving the request, deliver another one of the symmetric encryption keys to the first one of the pair of user devices; generating, at the first trusted node, a first one and a second one of the symmetric encryption keys, in response to receiving the request, wherein neither the first one nor the second one of the pair of user devices has one of the symmetric encryption keys as a result of the generating prior to the deliveries; delivering, from the first trusted node via the trusted nodes in the network, the second one of the symmetric encryption keys to the second one second one of the pair of user devices, in response to receiving the request”, as in independent claims 1, 10 and 15.  
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-9, 11-14 and 16-20 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below,
Howe (20190103962) discloses “a system that includes a quantum key device, a first device, and a second device. A monitor module is configured to detect, at the first device, that the second device is reading quantum information over a second quantum communication channel. A read module is configured to read, at the first device, the quantum information over a first quantum communication channel”.
Alleaume (20170346627) discloses “a method of communicating a classical message M between a first party A and a second distant party B over a public channel F, comprises the steps of sharing a key between the parties, the shared key K comprising a short-term-secure key KS and/or a long-term-secure key KL”.
OHBITSU (20110307962) discloses “A content server device includes a request section for requesting a key server to transmit key data for decrypting encrypted content data to a client side in response to the content distribution request from the client side and a control unit which prohibits the transmission of the encrypted content data in response to the content distribution request when the reception number of notification received from the client side and indicating the reception of the key data from the key server is not less than the transmission number of key data to the client side by the key server and which transmits the encrypted content data in response to the content distribution request when the number of reception is not more than the number of transmission”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431